IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                         No. 85435
                 ANDREW WASIELEWSKI, BAR NO.
                 6161

                 IN THE MATTER OF DISCIPLINE OF                         NO. 85436
                 ANDREW WASIELEWSKI, BAR NO.
                 6161
                                                                            MLED
                                                                             OCT 3 1 20a
                                                                                      A. BROWN
                                                                                     PREME: COU

                                                                              DEP TY CLEM'
                     ORDER OF TEMPORARY SUSPENSION AND REFERRAL TO
                          SOUTHERN NEVADA DISCIPLINARY BOARD
                              Bar counsel has filed two petitions under SCR 111(4) to inform
                this court that Nevada-licensed attorney Andrew Wasielewski has been
                convicted of misdemeanor offenses for theft and disorderly conduct.'
                Wasielewski reported the convictions to the State Bar as required by SCR
                111(2).      Docket   No. 85435 concerns Wasielewski's conviction for
                misdemeanor theft after he made unauthorized charges on a client's credit
                card over an eight-month period without having provided any legal services
                and despite having been removed as counsel by the court.2            Docket No.
                85436 concerns his conviction for misdemeanor disorderly conduct after he




                      'Although both convictions were based on nolo contendere pleas, they
                constitute "convictions" for purposes of SCR 111. See SCR 111(1).

                      2The offense was originally charged as a felony, but per negotiations,
                Wasielewski agreed to plead no contest to theft, less than $650. He was
                convicted and ordered to pay $20,000 in restitution, which he has since paid.
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                                 —     34=c't49
                transferred roughly $17,000 from an elderly client's trust account into his
                own bank account.3
                              The crimes for which Wasielewski has been convicted are
                serious under SCR 111(6) because they involve theft, misappropriation, and
                improper conduct as an attorney. Therefore, a temporary suspension is
                required under SCR 111(7) and referral to a disciplinary board is required
                under SCR 111(8).        Accordingly, we temporarily suspend Andrew
                Wasielewski from the practice of law in Nevada and refer this matter to the
                Southern Nevada Disciplinary Board for proceedings before a hearing panel
                in which the sole issue to be determined is the extent of the discipline to be
                imposed.4 See SCR 111(8).
                              It is so ORDERED.


                                             1     „A.              , J.
                                        Hardesty


                      Al4at_ki            , J.                                        , J.
                Stiglich                                     Hernd.on


                cc:   Chair, Southern Nevada Disciplinary Board
                      Bar Counsel, State Bar of Nevada
                      The Wasielewski Law Firm, Ltd.
                      Executive Director, State Bar of Nevada
                      Admissions Officer, United States Supreme Court



                      3Theoffense was originally charged as felony exploitation of an
                elderly person but reduced to misdemeanor disorderly conduct.
                Wasielewski paid the court-ordered restitution.

                      4Thisorder constitutes our final disposition of these matters. Any
                future proceedings concerning Wasielewski shall be filed under a new
                docket number.
SUPREME COURT

         OF
     NEVADA

                                                         2
10) L 947A